

Form of Change in Control AGREEMENT
This AGREEMENT (“Agreement”), dated as of _____, 20__, by and between COLFAX
CORPORATION, a Delaware corporation (the “Company”), and _____ (the “Employee”).
WHEREAS, the Company wishes to employ the Employee or, if the Employee is
already employed by the Company, the Company wishes to continue to employ the
Employee;
WHEREAS, the Company desires to set forth the general terms of the Employee’s
employment with the Company in connection with a Change in Control (as defined
below);
[WHEREAS, the Company and the Employee entered into an offer letter agreement
dated _____, 20__ (the “Offer Letter”);]1
WHEREAS, the Employee is a key employee who is expected to make, or continue to
make, major contributions to the profitability, growth and financial strength of
the Company and its Subsidiaries (as that term is hereafter defined);
WHEREAS, the Company recognizes that, as is the case for most publicly held
companies, the possibility of a Change in Control (as that term is hereafter
defined) exists;
WHEREAS, the Company desires to assure itself and its Subsidiaries of both
present and future continuity of management in the event of a Change in Control
and desires to establish certain minimum compensation rights for key employees,
including the Employee, applicable in the event of a Change in Control;
WHEREAS, the Company wishes to ensure that key employees are not practically
disabled from discharging their duties upon a Change in Control; and
WHEREAS, the Employee is willing to render services on the terms and subject to
the conditions set forth in this Agreement.
NOW, THEREFORE, in consideration of the premises, the Company and the Employee
agree as follows.
1.Certain Definitions. For the purposes of this Agreement, the following terms
shall have the respective meanings set forth below:
(a)“Board” means the Board of Directors of the Company.
(b)“Business” means a company involved in any of the manufacture and/or sale of
orthopedic and fabrication technology products and services that are produced by
the Company or a Subsidiary or that are competitive with any of the orthopedic
and fabrication technology products and services that are produced by the

1 Provision included as applicable.
010-8978-1241/9/AMERICAS





--------------------------------------------------------------------------------



Company or a Subsidiary, or any other products actively produced by the Company
or a Subsidiary at the time of Employee’s termination of employment.
(c)“Cause” means that, prior to any termination pursuant to Section 5(b) hereof
for “Cause”, the Employee shall have committed:
(i)an intentional act of fraud, embezzlement or theft in connection with his or
her duties or in the course of his or her employment with the Company or any
Subsidiary;
(ii)intentional wrongful damage to property of the Company or any Subsidiary;
(iii)intentional wrongful disclosure of secret processes or confidential
information of the Company or any Subsidiary;
(iv)conviction of a criminal offense (other than minor traffic offenses); or
(v)intentional wrongful engagement in any competitive activity which would
constitute a material breach of the duty of loyalty (“Competitive Activity”)
and any such act shall have been materially harmful to the Company and its
Subsidiaries taken as a whole. For purposes of this Agreement, no act, or
failure to act, on the part of the Employee shall be deemed “intentional” if it
was due primarily to an error in judgment or negligence, but shall be deemed
“intentional” only if done, or omitted to be done, by the Employee not in good
faith and without reasonable belief that his or her action or omission was in or
not opposed to the best interest of the Company and its Subsidiaries.
Notwithstanding the foregoing, the Employee shall not be deemed to have been
terminated for “Cause” hereunder unless and until there shall have been
delivered to the Employee a copy of a resolution duly adopted by the affirmative
vote of not less than three-quarters of the Board then in office at a meeting of
the Board called and held for such purpose (after reasonable notice to the
Employee and an opportunity for the Employee, together with his or her counsel,
to be heard before the Board), finding that, in the good faith opinion of the
Board, the Employee had committed an act set forth above in this Section 1(c)
and specifying the particulars thereof in detail. Nothing herein shall limit the
right of the Employee or his or her beneficiaries to contest the validity or
propriety of any such determination.
(d)“Change in Control” means the occurrence of any of the following during the
Term:
(i)the acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Person”) of beneficial ownership
    2
010-8978-1241/9/AMERICAS





--------------------------------------------------------------------------------



(within the meaning of Rule 13d-3 promulgated under the Exchange Act) of more
than fifty percent (50%) of either: (A) the then-outstanding shares of common
stock of the Company (the “Company Common Stock”) or (B) the combined voting
power of the then-outstanding voting securities of the Company entitled to vote
generally in the election of directors (“Voting Stock”); provided, however, that
for purposes of this subsection (1), the following acquisitions shall not
constitute a Change in Control: (i) any acquisition directly from the Company,
(ii) any acquisition by the Company, (iii) any acquisition by any employee
benefit plan (or related trust) sponsored or maintained by the Company or any
Subsidiary, (iv) any acquisition by any Person (or more than one Person acting
as a group) that owns more than fifty (50) percent of the Company Common Stock
or Voting Stock and acquires additional shares, or (v) any acquisition by any
Person pursuant to a transaction which complies with clauses (A), (B) and (C) of
subsection (3) below; or
(ii)individuals who, as of the date hereof, constitute the Board (as modified by
this subsection (2), the “Incumbent Board”), cease for any reason (other than
death or disability) to constitute at least a majority of the Board; provided,
however, that any individual becoming a director subsequent to the date hereof
whose election, or nomination for election by the Company’s stockholders, was
approved by a vote of at least a majority of the directors then comprising the
Incumbent Board (either by a specific vote or by approval of the proxy statement
of the Company in which such person is named as a nominee for director, without
objection to such nomination) shall be considered as though such individual were
a member of the Incumbent Board, but excluding for this purpose, any such
individual whose initial assumption of office occurs as a result of an actual or
threatened election contest with respect to the election or removal of directors
or other actual or threatened solicitation of proxies or consents by or on
behalf of a Person other than the Board; or
(iii)consummation of a reorganization, merger or consolidation or sale or other
disposition of all or substantially all of the assets of the Company (a
“Business Combination”), in each case, unless, following such Business
Combination, (A) all or substantially all of the individuals and entities who
were the beneficial owners, respectively, of the Company Common Stock and Voting
Stock immediately prior to such Business Combination beneficially own, directly
or indirectly, more than fifty percent (50%) of, respectively, the
then-outstanding shares of common stock and the combined voting power of the
then-outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the entity resulting from such Business
Combination (including, without limitation, an entity which as a result of such
transaction owns the Company or all or substantially all of the Company’s assets
either directly
    3
010-8978-1241/9/AMERICAS





--------------------------------------------------------------------------------



or through one or more subsidiaries) in substantially the same proportions
relative to each other as their ownership, immediately prior to such Business
Combination, of the Company Common Stock and Voting Stock of the Company, as the
case may be, (B) no Person (excluding any entity resulting from such Business
Combination or any employee benefit plan (or related trust) sponsored or
maintained by the Company or such entity resulting from such Business
Combination) beneficially owns, directly or indirectly, more than fifty percent
(50%) of, respectively, the then-outstanding shares of common stock of the
entity resulting from such Business Combination, or the combined voting power of
the then-outstanding voting securities of such corporation except to the extent
that such ownership existed prior to the Business Combination and (C) at least a
majority of the members of the board of directors of the corporation resulting
from such Business Combination were members of the Incumbent Board at the time
of the execution of the initial agreement, or of the action of the Board
providing for such Business Combination; or
(iv)approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.
A “Change in Control” will be deemed to occur (i) with respect to a Change in
Control pursuant to subsection (1) above, on the date that any Person becomes
the beneficial owner of more than fifty percent (50%) of either the Company
Common Stock or the Voting Stock, (ii) with respect to a Change in Control
pursuant to subsection (2) above, on the date the members of the Incumbent Board
first cease for any reason (other than death or disability) to constitute at
least a majority of the Board, (iii) with respect to a Change in Control
pursuant to subsection (3) above, on the date the applicable transaction closes
and (iv) with respect to a Change in Control pursuant to subsection (4) above,
on the date of the stockholder approval. Notwithstanding the foregoing
provisions, a “Change in Control” shall not be deemed to have occurred for
purposes of this Agreement solely because of a change in control of any
Subsidiary by which the Employee may be employed.
(e)“Date of Termination” means the date on which the Employee incurs a
“separation from service,” within the meaning of Section 409A of the Internal
Revenue Code of 1986, as amended (“Code”), with the Company and its
Subsidiaries.
(f)“Disabled” means the Employee has become permanently disabled within the
meaning of, and begins actually to receive disability benefits pursuant to, the
long-term disability plan in effect immediately prior to the Change in Control
for key employees of the Company and its Subsidiaries.
(g)“Good Reason” means:
    4
010-8978-1241/9/AMERICAS





--------------------------------------------------------------------------------



(i)failure to elect, reelect or otherwise maintain the Employee in the offices
or positions in the Company or any Subsidiary which the Employee held
immediately prior to a Change in Control, or the removal of the Employee as a
director of the Company (or any successor thereto) if the Employee shall have
been a director of the Company immediately prior to the Change in Control;
(ii)a material reduction in the nature or scope of the responsibilities or
duties attached to the position or positions with the Company and its
Subsidiaries which the Employee held immediately prior to the Change in Control,
a material reduction in the aggregate of the Employee’s Base Pay (as that term
is hereafter defined) and Incentive Pay (as that term is hereafter defined)
opportunity received from the Company, or the termination of the Employee’s
rights to any material Employee Benefits (as that term is hereafter defined) to
which he or she was entitled immediately prior to the Change in Control or a
material reduction in scope or value thereof without the prior written consent
of the Employee;
(iii)the liquidation, dissolution, merger, consolidation or reorganization of
the Company or transfer of all or a significant portion of its business and/or
assets, unless the successor or successors (by liquidation, merger,
consolidation, reorganization or otherwise) to which all or a significant
portion of its business and/or assets have been transferred (directly or by
operation of law) shall have assumed all duties and obligations of the Company
under this Agreement pursuant to Section 13 hereof;
(iv)the Company shall relocate its principal executive offices, or the Company
or any Subsidiary shall require the Employee to have his or her principal
location of work changed, to any location which is in excess of 50 miles from
the location thereof immediately prior to the Charge in Control or the Company
or any Subsidiary shall require the Employee to travel away from his or her
office in the course of discharging his or her responsibilities or duties
hereunder significantly more (in terms of either consecutive days or aggregate
days in any calendar year) than was required of him or her prior to the Change
in Control without, in either case, the Employee’s prior written consent; or
(v)without limiting the generality or the effect of the foregoing, any material
breach of this Agreement by the Company or any successor thereto.
The Employee is not entitled to assert that his or her termination is for Good
Reason unless the Employee gives the Company written notice of the event or
events that are the basis for such claim within ninety (90) days after the event
or events occur, describing such claim in reasonably sufficient detail to allow
the Company to address the event or events and a period of not less than thirty
(30) days after to cure the alleged condition.
    5
010-8978-1241/9/AMERICAS





--------------------------------------------------------------------------------



(h)“Nonsolicitation Period” shall mean the period of Employee’s employment or
services with the Company or Subsidiary and the twenty-four (24) months
following the Date of Termination; except that if a court or arbitrator finds
that a twenty-four (24) month Nonsolicitation Period is not reasonably necessary
to protect legitimate business interests of the Company or a Subsidiary, the
Nonsolicitation Period shall be the period of Employee’s employment with the
Company or Subsidiary and eighteen (18) months immediately following the Date of
Termination; except that if a court or arbitrator finds that a eighteen (18)
month Nonsolicitation Period is not reasonably necessary to protect legitimate
business interests of the Company or a Subsidiary, the Nonsolicitation Period
shall be the period of Employee’s employment with the Company or Subsidiary and
twelve (12) months immediately following the Date of Termination.2
(i)“Restriction Period” shall mean the twelve (12) months immediately following
the Date of Termination; except that if a court or arbitrator finds that a
twelve (12) month Restriction Period is not reasonably necessary to protect
legitimate business interests of the Company or a Subsidiary, the Restriction
Period shall be the period of Employee’s employment or services with the Company
or Subsidiary and nine (9) months immediately following the Date of Termination;
except that if a court or arbitrator finds that a nine (9) month Restriction
Period is not reasonably necessary to protect legitimate business interests of
the Company or a Subsidiary, the Restriction Period shall be the period of
Employee’s employment or services with the Company and six (6) months
immediately following the Date of Termination.3
(j)“Subsidiary” means a corporation, company or other entity (i) more than fifty
percent (50%) of whose outstanding shares or securities (representing the right
to vote for the election of directors or other managing authority) are, or (ii)
which does not have outstanding shares or securities (as may be the case in a
partnership, joint venture or unincorporated association), but more than fifty
percent (50%) of whose ownership interest representing the right generally to
make decisions for such other entity is, now or hereafter owned or controlled,
directly or indirectly, by the Company, but such corporation, company or other
entity shall be deemed to be a Subsidiary only so long as such ownership or
control exists.
(k)“Term” means the period commencing as of the date hereof and expiring as of
the close of business two years from the date of the Agreement, provided,
however, that (i) commencing on January 1, 20__ and each January 1 thereafter,
the Term shall automatically be extended for an additional year unless, not
later than September 30 of the year immediately preceding such January 1, the
Company or the Employee shall have given notice that it or he/she, as the case
may be, does not wish to have the Term extended and (ii) upon a Change in
Control, the Term shall be extended to the third anniversary of such Change in
Control.

2 Or such shorter period as required by applicable law.
3 Or such shorter period as required by applicable law.
    6
010-8978-1241/9/AMERICAS





--------------------------------------------------------------------------------



Notwithstanding the foregoing, subject to Section 11 hereof, if, at any time
prior to a Change in Control, the Employee for any reason is no longer an
employee of the Company or a Subsidiary, thereupon the Term shall be deemed to
have expired.
(l)“Territory” means those locations in the United States of America in which
the Company or a Subsidiary is operating and those locations abroad in which the
Company or a Subsidiary has significant operations; except that if a court or
arbitrator finds that the foregoing states are not reasonably necessary to
protect legitimate business interests of the Company, the Territory shall be the
state(s) or geographic area(s) in which Employee was assigned for management or
operational responsibility on behalf of the Company or a Subsidiary as of the
date of Employee’s separation of employment or a sales territory.
2.Acknowledgment of Consideration. The Employee agrees that this Agreement was
entered into for good and valuable consideration, including, but not limited to
the Company’s employment or continued employment of the Employee, the Company’s
provision of Protected Information (as that term is hereafter defined) to the
Employee, and the compensation and benefits associated with that employment.
3.Employment Prior to a Change in Control. Prior to a Change in Control, the
following terms shall govern the Employee’s employment.
(a)Employment. [The Employee is employed on an indefinite term contract subject
to the terms of the Offer Letter.]4 The Employee understands and agrees that
nothing in this Agreement constitutes an express or implied contract, or any
promise or commitment, guaranteeing continued employment with the Company.
(b)General Employment Duties. The Employee agrees to diligently perform his or
her job duties as may be assigned by the Company to the best of his or her
ability. The Employee will keep informed of the Company’s policies, procedures,
and practices, and will comply with them at all times. The Employee also agrees
that, while employed by the Company, the Employee shall not engage in any
activity that might impair or otherwise interfere with the proper performance of
the Employee’s duties or responsibilities.
4.Employment Following a Change in Control. Effective only upon a Change in
Control, the following terms shall apply:
(a)The Employee shall devote substantially all of his or her time during normal
business hours (subject to vacations, sick leave and other absences in
accordance with the policies of the Company and its Subsidiaries as in effect
for key employees immediately prior to the Change in Control) to the business
and affairs of the Company and its Subsidiaries, but nothing in this Agreement
shall preclude

4 Provision included as applicable.
    7
010-8978-1241/9/AMERICAS





--------------------------------------------------------------------------------



the Employee from devoting reasonable periods of time during normal business
hours to (i) serving as a director, trustee or member of or participant in any
organization or business so long as such activity is not directly competitive
with the business of the Company as then being carried on, (ii) engaging in
charitable and community activities, or (iii) managing his or her personal
investments.
(b)For his or her services pursuant to Section 4(a) hereof, the Employee shall
(i) be paid an annual base salary at a rate not less than the Employee’s annual
fixed or base compensation (payable monthly or otherwise as in effect for key
employees of the Company immediately prior to the occurrence of a Change in
Control) or such higher rate as may be approved from time to time by the Board,
the Compensation Committee thereof or management (which base salary at such rate
is herein referred to as “Base Pay”) and (ii) have a bona fide opportunity to
earn an annual amount equal to not less than the annual bonus, incentive or
other opportunity for payments of cash compensation in addition to the amounts
referred to in clause (i) above made or to be made in regard to services
rendered in any calendar year during the year in which the Change in Control
occurred pursuant to any bonus, incentive, profit-sharing, performance,
discretionary pay or similar policy, plan, program or arrangement of the Company
or any Subsidiary or any successor thereto providing an annual cash bonus
opportunity at least equal to the cash bonus opportunity payable thereunder (in
both value and achievability) prior to a Change in Control (“Incentive Pay”);
provided, however, that with the prior written consent of the Employee, nothing
herein shall preclude a change in the mix between Base Pay and Incentive Pay so
long as the aggregate annual cash compensation opportunity for the Employee in
any one calendar year is not reduced in connection therewith or as a result
thereof; and provided further, however, that in no event shall any increase in
the Employee’s aggregate cash compensation or any portion thereof in any way
diminish any other obligation of the Company under this Agreement.
(c)For his or her services pursuant to Section 4(a) hereof, the Employee shall
be a full participant in, and shall be entitled to the perquisites, benefits and
service credit for benefits as provided under, any and all employee retirement,
income and welfare benefit policies, plans, programs or arrangements in which
key employees of the Company or its Subsidiaries participate, including without
limitation any stock option, stock purchase, stock appreciation, restricted
stock grant, savings, pension, supplemental retirement or other retirement,
income or welfare benefit, deferred compensation, group and/or executive life,
health, medical/hospital or other insurance (whether funded by actual insurance
or self-insured by the Company or any Subsidiary), disability, salary
continuation, expense reimbursement, financial planning and other employee
benefit policies, plans, programs or arrangements that may now exist or any
equivalent successor policies, plans, programs, or arrangements that may be
adopted hereafter by the Company or any Subsidiary providing perquisites,
benefits and service credit for benefits at least equal to those provided or are
payable thereunder prior to a
    8
010-8978-1241/9/AMERICAS





--------------------------------------------------------------------------------



Change in Control (collectively, “Employee Benefits”). If and to the extent such
perquisites, benefits or service credit for benefits are not payable or provided
under any such policy, plan, program or arrangement as a result of the amendment
or termination thereof, then the Company shall itself pay or provide therefor.
Nothing in this Agreement shall preclude improvement or enhancement of any such
Employee Benefits, provided that no such improvement shall in any way diminish
any other obligation of the Company under this Agreement.
5.Termination of Employment Following a Change in Control.
(a)Death or Disability. The Employee’s employment shall terminate automatically
if the Employee dies or becomes Disabled following a Change in Control.
(b)Cause. The Company may terminate the Employee’s employment for Cause or
without Cause following a Change in Control.
(c)Good Reason. The Employee’s employment may be terminated by the Employee for
Good Reason or by the Employee voluntarily without Good Reason following a
Change in Control.
(d)Notice of Termination. Any termination by the Company for Cause, or by the
Employee for Good Reason, shall be communicated by Notice of Termination to the
other party hereto given in accordance with Section 13(b). “Notice of
Termination” means a written notice that (1) indicates the specific termination
provision in this Agreement relied upon, (2) to the extent applicable, sets
forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of the Employee’s employment under the provision so
indicated, and (3) if the termination date is other than the date of receipt of
such notice, specifies the termination date (which termination date shall be not
more than thirty (30) days after the giving of such notice). The failure by the
Employee or the Company to set forth in the Notice of Termination any fact or
circumstance that contributes to a showing of Good Reason or Cause shall not
waive any right of the Employee or the Company, respectively, hereunder or
preclude the Employee or the Company, respectively, from asserting such fact or
circumstance in enforcing the Employee’s or the Company’s respective rights
hereunder.
6.Exclusive Obligations of the Company upon Certain Terminations Following a
Change in Control.
(a)Good Reason; Other Than for Cause. If, during the two (2) year period
following a Change in Control, (X) the Company terminates the Employee’s
employment other than for Cause, death, or Disability or (Y) the Employee
resigns for Good Reason, the Company shall pay to the Employee (or the
Employee’s estate or beneficiary, in the event of the Employee’s death after the
Date of Termination), at the time specified herein (except as otherwise provided
by Section 13(d)), the following amounts: a lump sum payment
    9
010-8978-1241/9/AMERICAS





--------------------------------------------------------------------------------



equal to the sum of (i) [●]5 times the Base Pay of the Employee plus (ii) [●]
times the target annual Incentive Pay of the Employee, in lieu of any further
payments to the Employee for periods subsequent to the Date of Termination
(collectively, the “Severance Payment”), payable within sixty (60) business days
following the Date of Termination, provided all conditions to payment have been
satisfied. If such sixty (60) day period begins in one calendar year and ends in
the following calendar year, the Employee shall not have the right to designate
the calendar year of payment of such lump sum amount.
(b)Release. As a condition to receiving payments under this Section 6, no later
than forty five (45) days after having been presented such release by the
Company, the Employee shall have executed and delivered to the Company a general
release of claims in favor of the Company, its current and former Subsidiaries,
affiliates and stockholders, and the current and former directors, officers,
employees and agents of the Company in a form acceptable to the Company, and the
Employee’s general release shall have become irrevocable.
(c)Failure to Pay. Without limiting the rights of the Employee at law or in
equity, if the Company fails to make any payment required to be made under
Sections 4 and 6 of this Agreement on a timely basis, the Company shall pay
interest on the amount thereof to the Employee until the date such payment is
made at an annualized rate of interest equal to twelve percent (12%).
7.No Set-Off; Company’s Obligations; Mitigation. The Company’s obligation to
make the payments provided for in this Agreement and otherwise to perform its
obligations hereunder shall not be affected by any set-off, counterclaim,
recoupment, defense, or other claim, right or action that the Company may have
against the Employee or others. In no event shall the Employee be obligated to
seek other employment or take any other action by way of mitigation of the
amounts payable to the Employee under any of the provisions of this Agreement,
and such amounts shall not be reduced whether or not the Employee obtains other
employment.
8.Indemnification of Legal Fees. Effective only upon a Change in Control, it is
the intent of the Company that the Employee not be required to incur the
expenses associated with the enforcement of his or her rights under this
Agreement following such a Change in Control by litigation or other legal action
because the cost and expense thereof would substantially detract from the
benefits and payments intended to be extended to the Employee hereunder
following a Change in Control. Accordingly, following a Change in Control if it
should appear to the Employee that the Company has failed to comply with any of
its obligations under this Agreement which arose following a Change in Control
or in the event that the Company or any other person takes any action to declare
this Agreement void or unenforceable, or institutes any litigation designed to
deny, or to recover from, the Employee the benefits intended to be provided to
the Employee hereunder, the Company irrevocably authorizes the Employee from
time to time to retain counsel of his or her choice, at the expense of the
Company as hereafter provided, to

5 Provision may be one, one and a half or two, as applicable, for the level of
employment.
    10
010-8978-1241/9/AMERICAS





--------------------------------------------------------------------------------



represent the Employee in connection with the initiation or defense of any
litigation or other legal action with respect to this Agreement, whether by or
against the Company, or any Subsidiary, director, officer, stockholder or other
person affiliated with the Company. Notwithstanding any existing or prior
attorney-client relationship between the Company and such counsel, the Company
irrevocably consents to the Employee’s entering into an attorney-client
relationship with such counsel, and in that connection the Company and the
Employee agree that a confidential relationship shall exist between the Employee
and such counsel. Following a Change in Control, the Company shall pay or cause
to be paid and shall be solely responsible for any and all attorneys’ and
related fees and expenses incurred by the Employee as a result of the Company’s
failure to perform this Agreement or any provision hereof or as a result of the
Company or any person contesting the validity or enforceability of this
Agreement or any provision hereof as aforesaid.
9.Section 280G.
(a)Notwithstanding any other provision of this Agreement or other agreement,
contract, or understanding heretofore or hereafter entered into by the Employee
with the Company or any Subsidiary, except an agreement, contract, or
understanding that expressly addresses Section 280G or Section 4999 of the Code
(an “Other Agreement”), and notwithstanding any formal or informal plan or other
arrangement for the direct or indirect provision of compensation to the Employee
(including groups or classes of Employees or beneficiaries of which the Employee
is a member), whether or not such compensation is deferred, is in cash, or is in
the form of a benefit to or for the Employee (a “Benefit Arrangement”), if the
Employee is a “disqualified individual,” as defined in Section 280G(c) of the
Code, any right to receive any payment or other benefit under this Agreement
shall not become due (i) to the extent that such right to payment or benefit,
taking into account all other rights, payments, or benefits to or for the
Employee under this Agreement, all Other Agreements, and all Benefit
Arrangements, would cause any payment or benefit to the Employee under this
Agreement to be considered a “parachute payment” within the meaning of Section
280G(b)(2) of the Code as then in effect (a “Parachute Payment”), and (ii) if,
as a result of receiving a Parachute Payment, the aggregate after-tax amounts
received by the Employee from the Company under this Agreement, all Other
Agreements, and all Benefit Arrangements would be less than the maximum
after-tax amount that could be received by the Employee without causing any such
payment or benefit to be considered a Parachute Payment. In the event that the
receipt of any such right to payment or benefit under this Agreement, in
conjunction with all other rights, payments, or benefits to or for the Employee
under any Other Agreement or any Benefit Arrangement would cause the Employee to
be considered to have received a Parachute Payment under this Agreement that
would have the effect of decreasing the after-tax amount received by the
Employee as described in clause (ii) of the preceding sentence, then the
Employee shall have the right, in the Employee’s sole discretion, to designate
those rights, payments, or benefits under this Agreement, any Other Agreements,
and any Benefit Arrangements that
    11
010-8978-1241/9/AMERICAS





--------------------------------------------------------------------------------



should be reduced or eliminated so as to avoid having the payment or benefit to
the Employee under this Agreement be deemed to be a Parachute Payment.
(b)At the time that payments are made under this Agreement, the Company will
provide the Employee with a written statement setting forth the manner in which
such payments were calculated and the basis for such calculations, including any
opinions or other advice the Company received from tax counsel, its auditor, or
other advisors or consultants (and any such opinions or advice which are in
writing will be attached to the statement). All such calculations and opinions
shall be binding on the Company and the Employee.
10.Covenants of Employee.
(a)Confidentiality. During the course of Employee’s employment with the Company
or a Subsidiary, Employee may receive special training and/or may be given
access to or may become acquainted with Confidential Information of the Company
or a Subsidiary. As used in this section, “Confidential Information” of the
Company means all trade practices, business plans, price lists, supplier lists
and data, customer lists and data, marketing plans, financial information,
product development, employee lists and data, software and all other
compilations of information which relate to the business of the Company or a
Subsidiary and which have not been disclosed by the Company to the public, or
which are not otherwise generally available to the public.
Employee acknowledges that the Confidential Information of the Company, as such
may exist from time to time, is a valuable, confidential, special and unique
asset of the Company and its Subsidiaries, expensive to produce and maintain and
essential for the profitable operation of their respective businesses. Employee
agrees that, during the course of Employee’s employment with the Company or a
Subsidiary, or at any time thereafter, Employee will not, directly or
indirectly, communicate, disclose or divulge to any Person, or use for
Employee’s benefit or the benefit of any Person, in any manner, any Confidential
Information of the Company or a Subsidiary, acquired during Employee’s
employment with the Company or a Subsidiary or any other Confidential
Information concerning the conduct and details of the businesses of the Company
and its Subsidiaries, except as required in the course of Employee’s employment
with the Company or a Subsidiary or as otherwise may be required by law. For the
purposes of this section, “Person” shall mean any individual, partnership,
corporation, trust, unincorporated association, joint venture, limited liability
company or other entity or any government, governmental agency or political
subdivision.
All documents relating to the businesses of the Company and its Subsidiaries
including, without limitation, Confidential Information of the Company, whether
prepared by Employee or otherwise coming into Employee’s possession, are the
exclusive property of the Company and such respective Subsidiaries, and must not
be removed from the premises of the Company, except as required in the course
    12
010-8978-1241/9/AMERICAS





--------------------------------------------------------------------------------



of Employee’s employment with the Company or its Subsidiary. Employee will
immediately return all such documents (including any copies thereof) to the
Company or its Subsidiary when Employee ceases to be employed by the Company or
its Subsidiary or upon the earlier request of the Company or the Board.
(b)Agreement Not to Compete. While employed by the Company or a Subsidiary and
during the Restriction Period, Employee shall not, except with the Company’s
express prior written consent, for the benefit of any entity or person
(including Employee) take any steps preparatory to, be employed by, or be
engaged or concerned or interested in or provide technical, commercial or
professional advice to any with the Business within the Territory; however, the
foregoing shall not prohibit Employee from acquiring, solely as an investment
and through market purchases, securities of any entity which are registered
under Section 12(b) or 12(g) of the Securities Exchange Act of 1934 and which
are publicly traded, so long as Employee is not part of any control group of
such entity and such securities, if converted, do not constitute more than one
percent (1%) of the outstanding voting power of that entity.
(c)Agreement Not to Solicit Clients. During the Nonsolicitation Period, Employee
shall not, except with the Company’s express prior written consent, for the
benefit of any entity or person (including Employee) solicit, induce or
encourage any customer or client of the Company or a Subsidiary, which during
the preceding twelve (12) months of Employee’s employment with the Company or
Subsidiary Employee was either involved (directly or indirectly) or about which
Employee received Confidential Information, to cease or reduce its business with
the Company or a Subsidiary.
(d)Agreement Not to Solicit Employees. During the Nonsolicitation Period,
Employee shall not, except with the Company’s express prior written consent, for
the benefit of any entity or person (including Employee) solicit, induce or
encourage any employee of the Company or a Subsidiary, to leave the employment
of the Company or a Subsidiary.
(e)Nondisparagement. Employee shall not, at any time while employed by the
Company or a Subsidiary or thereafter make statements or representations, or
otherwise communicate, directly or indirectly, in writing, orally, or otherwise,
or take any action which may, directly or indirectly, disparage or be damaging
to the Company, a Subsidiary or their respective officers, directors, employees,
advisors, businesses or reputations. Notwithstanding the foregoing, nothing in
this Plan shall preclude you from making truthful statements that are required
by applicable law, regulation or legal process.
(f)Employee Disclosure. Notwithstanding the foregoing, nothing in this Agreement
prohibits, limits, or restricts, or shall be construed to prohibit, limit, or
restrict, Employee from exercising any legally protected whistleblower rights
(including
    13
010-8978-1241/9/AMERICAS





--------------------------------------------------------------------------------



pursuant to Section 21F of the Exchange Act and the rules and regulations
thereunder), without notice to or consent from the Company. Moreover, the
federal Defend Trade Secrets Act of 2016 immunizes Employee against criminal and
civil liability under federal or state trade secret laws - under certain
circumstances - if Employee discloses a trade secret for the purpose of
reporting a suspected violation of law. Immunity is available if Employee
discloses a trade secret in either of these two circumstances: (1) Employee
discloses the trade secret (a) in confidence, (b) directly or indirectly to a
government official (federal, state or local) or to a lawyer, and (c) solely for
the purpose of reporting or investigating a suspected violation of law; or (2)
In a legal proceeding, Employee discloses the trade secret in the complaint or
other documents filed in the case, so long as the document is filed “under seal”
(meaning that it is not accessible to the public).
(g)Reasonableness of Restrictions. The Employee acknowledges that he or she has
carefully considered the nature and extent of the restrictions upon him or her,
and the rights and remedies conferred upon the Company in this Agreement, and
acknowledges and agrees that the same: (i) are reasonable in scope, territory,
and duration; (ii) are designed to eliminate competition which otherwise would
be unfair to the Company; (iii) do not stifle his or her inherent skill and
experience; (iv) would not operate as a bar to his or her sole means of support;
(v) are fully required to protect the legitimate interests of the Company; and
(vi) do not confer a benefit upon the Company disproportionate to the detriment
of the Employee. Notwithstanding the foregoing, to the extent Employee is
employed in the State of California upon the execution of this Agreement,
Sections 10(b) and (c) are not applicable.
11.Employment Rights. Nothing expressed or implied in this Agreement shall
create any right or duty on the part of the Company or the Employee to have the
Employee remain in the employment of the Company or any Subsidiary prior to or
after any Change in Control; provided, however, that any termination of
employment of the Employee or the removal of the Employee from such Employee’s
office or position (other than a termination by the Company for Cause, or
termination for death or Disability) in the three (3) month period preceding a
Change in Control shall be deemed to be a termination or removal of the Employee
after a Change in Control for purposes of this Agreement.
12.Successors.
(a)The Company shall require any successor (whether direct or indirect, by
purchase, merger, consolidation, reorganization or otherwise) to all or
substantially all of the business and/or assets of the Company, by agreement in
form and substance satisfactory to the Employee, expressly to assume and agree
to perform this Agreement in the same manner and to the same extent the Company
would be required to perform if no such succession had taken place. This
Agreement shall be binding upon and inure to the benefit of the Company and any
successor to the
    14
010-8978-1241/9/AMERICAS





--------------------------------------------------------------------------------



Company, including without limitation any persons acquiring directly or
indirectly all or substantially all of the business and/or assets of the Company
whether by purchase, merger, consolidation, reorganization or otherwise (and
such successor shall thereafter be deemed the “Company” for the purposes of this
Agreement), but shall not otherwise be assignable, transferable or delegable by
the Company.
(b)This Agreement shall inure to the benefit of and be enforceable by the
Employee’s personal or legal representatives, executors, administrators,
successors, heirs, distributees and/or legatees.
(c)This Agreement is personal in nature and neither of the parties hereto shall,
without the consent of the other, assign, transfer or delegate this Agreement or
any rights or obligations hereunder except as expressly provided in Section
12(a) hereof. Without limiting the generality of the foregoing, the Employee’s
right to receive payments hereunder shall not be assignable, transferable or
delegable, whether by pledge, creation of a security interest or otherwise,
other than by a transfer by his or her will or by the laws of descent and
distribution and, in the event of any attempted assignment or transfer contrary
to this Section 12(c), the Company shall have no liability to pay any amount so
attempted to be assigned, transferred or delegated.
(d)The Company and the Employee recognize that each party will have no adequate
remedy at law for breach by the other of any of the agreements contained herein
and, in the event of any such breach, the Company and the Employee hereby agree
and consent that the other shall be entitled to a decree of specific
performance, mandamus or other appropriate remedy to enforce performance of this
Agreement.
13.Miscellaneous.
(a)This Agreement and all matters relating to Employee’s employment shall be
governed by and construed in accordance with the laws of the State of Delaware,
without regard to conflicts of laws principles thereof. Each party to this
Agreement (i) consents to the personal jurisdiction of the state and federal
courts having jurisdiction in New Castle County, Delaware, (ii) stipulates that
the proper, exclusive, and convenient forum and venue for legal adjudication of
any issue arising out of this Agreement or relating to claims between the
parties is New Castle County, Delaware for state court proceedings, and the
United States District Court District of Delaware, location, for federal
district court proceedings, and (iii) waives any defense, whether asserted by a
motion or pleading, that New Castle County, Delaware, or the United States
District Court District of Delaware, is an improper or inconvenient venue.
Notwithstanding the foregoing, to the extent Employee is employed in the State
of California upon the execution of this Agreement, then: (i) this Agreement
shall be governed by and construed in accordance with the laws of the State of
California, without regard to conflicts of
    15
010-8978-1241/9/AMERICAS





--------------------------------------------------------------------------------



laws principles thereof; and (ii) each party to this Agreement consents that the
proper, exclusive, and convenient forum and venue for legal adjudication of any
issue arising out of this Agreement or relating to claims between the parties
are the state and/or federal courts for San Diego County, California.
(b)Any notices, requests, demands, or other communications provided for by this
Agreement shall be sufficient if in writing and if sent by registered or
certified mail to the Employee at the last address he or she has filed in
writing with the Company or, in the case of the Company, at its principal
offices.
(c)The invalidity or unenforceability of any provision of this Agreement shall
not affect the validity or enforceability of any other provision of this
Agreement. Any invalid or unenforceable provision shall be deemed severed from
this Agreement to the extent of its invalidity or unenforceability, and this
Agreement shall be construed and enforced as if the Agreement did not contain
that particular provision to the extent of its invalidity or unenforceability,
provided that in lieu of any such invalid or unenforceable term or provision,
the parties hereto intend that there shall be added as a part of this Agreement
a provision as similar in terms to such invalid or unenforceable provision as
may be possible and be valid and enforceable.
(d)The intent of the parties is that payments and benefits under this Agreement
comply with Section 409A of the Code to the extent subject thereto, and,
accordingly, to the maximum extent permitted, this Agreement shall be
interpreted and administered to be in compliance therewith. Notwithstanding any
provisions of this Agreement to the contrary, to the extent required in order to
avoid accelerated taxation and/or tax penalties under Section 409A of the Code,
the Employee shall not be considered to have terminated employment with the
Company for purposes of this Agreement and no payments shall be due to the
Employee under Section 6 of this Agreement until the Employee would be
considered to have incurred a “separation from service” from the Company within
the meaning of Section 409A of the Code. For purposes of this Agreement, each
amount to be paid or benefit to be provided shall be construed as a separate
identified payment for purposes of Section 409A of the Code, and any payments
that are due within the “short term deferral period” as defined in Section 409A
of the Code shall not be treated as deferred compensation unless applicable law
requires otherwise. To the extent required to avoid an accelerated or additional
tax under Section 409A of the Code, amounts reimbursable to the Employee under
this Agreement shall be paid to the Employee on or before the last day of the
year following the year in which the expense was incurred and the amount of
expenses eligible for reimbursement (and in-kind benefits provided to the
Employee) during any one year may not affect amounts reimbursable or provided in
any subsequent year; provided, however, that with respect to any reimbursements
for any taxes which the Employee would become entitled to under the terms of the
Agreement, the payment of such reimbursements shall be
    16
010-8978-1241/9/AMERICAS





--------------------------------------------------------------------------------



made by the Company no later than the end of the calendar year following the
calendar year in which the Employee remits the related taxes were incurred.
Notwithstanding any provisions of this Agreement to the contrary, if the
Employee is a “specified employee” (within the meaning of Section 409A of the
Code and determined pursuant to any policies adopted by the Company consistent
with Section 409A of the Code (a “Specified Employee”)), at the time of the
Employee’s separation from service and if any portion of the payments or
benefits to be received by the Employee upon separation from service would be
considered deferred compensation under Section 409A of the Code and cannot be
paid or provided to the Employee during the six-month period immediately
following the Employee’s separation from service without the Executive incurring
taxes, interest or penalties under Section 409A of the Code, such amounts that
would otherwise be payable pursuant to this Agreement and benefits that would
otherwise be provided pursuant to this Agreement, in each case, during the
six-month period immediately following the Employee’s separation from service
will instead be paid or made available on the earlier of (i) first business day
after the date that is six (6) months following the Employee’s separation from
service and (ii) the Executive’s death.
(e)The Company may withhold from any amounts payable under this Agreement all
federal, state, city or other taxes as shall be required pursuant to any law or
government regulation or ruling.
(f)Treatment of outstanding long-term equity incentive awards shall be in
accordance with the terms and conditions of the award agreements and plan
pursuant to which the incentives were granted.
(g)No provisions of this Agreement may be modified, waived or discharged unless
such waiver, modification or discharge is agreed to in writing signed by the
Employee and the Company. No waiver by either party hereto at any time of any
breach by the other party hereto or compliance with any condition or provision
of this Agreement to be performed by such other party shall be deemed a waiver
of similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time.
(h)The Employee and the Company acknowledge that, except as provided in any
other written agreement between the Employee and the Company, the employment of
the Employee by the Company is “at will” and, prior to or after the occurrence
of a Change in Control, the Employee’s employment may be terminated by either
the Employee or the Company at any time. This Agreement represents the entire
agreement between the parties relating to the subject matter hereof and replaces
any and all prior agreements pertaining thereto between the Employee and the
Company, [provided the Offer Letter shall be in full force and effect and to the
extent there are inconsistences between this Agreement and the
    17
010-8978-1241/9/AMERICAS





--------------------------------------------------------------------------------



Offer Letter, the terms that are more favorable to the Employee shall control]6.
No agreements or representations, oral or otherwise, expressed or implied with
respect to the subject matter hereof have been made by either party which are
not set forth expressly in this Agreement [or the Offer Letter]7.



6 Provision to be included as applicable.
7 Provision to be included as applicable.
    18
010-8978-1241/9/AMERICAS





--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered as of the date first above written.
COLFAX CORPORATION:






                        
By:
Title:




EMPLOYEE:






                        







    19
010-8978-1241/9/AMERICAS



